Title: To George Washington from Major General William Heath, 22 April 1779
From: Heath, William
To: Washington, George



Dear General,
Head Quarters Boston April 22d 1779

It was not untill the last evening that I received the honor of yours of the 26th Ultimo, which has relieved me from no Small embarrassments arising from apprehensions, lest from my conduct, I had in some degree forfeited the friendship of one whose approbation to merit is my ambition. I shall be ready with the greatest cheerfullness to join the Army by the time mentioned in your Excellencys Letter.
Major General Gates left Boston the 2d Instant for Providence. Since which I have exercised the Command here.
The prizes lately taken by the Continental Frigates Warren, Ranger, and Queen of France, are all safely arrived.
The provisions on board these prizes, are at this time a great acquisition, whether viewed as it respects ourselves or the enemy. there are in the whole about 4000 Barrels, 1800 of which are Flour, an article for which we have been much distress’d. I have the honor to be, With the greatest respect Your Excellencys Most obed. Servant
W. Heath
